DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 20125
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2011-0081921 (hereinafter Choong et al.). 
	At the outset, the Basic Abstract and sections of DERWENT ACC-NO 2011-L07331 DERWENT WEEK 201253 Patent Family Pub-No KR 2011081921 A is also being referred to.
	As for claim 8, Choong et al. discloses an eraser which is deemed for removing marks by writing, painting and/or drawing implements, comprising: at least one binder; and, at least one plasticizer, wherein the at least one plasticizer is formed by a polyol ester (see (1) and USE).
	As for claim 9, wherein the eraser comprises polyol ester in a quantity of 20 % to 60 % by weight (see (1)).
.
	
 Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choong et al. in view of JP 2011-110894 (hereinafter Furumatsu).
	At the outset, it is noted that Choong et al. teaches the eraser being composed of PVC as binder 20-60% by weight, polyol ester as plasticizer 20-60% by weight and other additives 0-10% by weight as recited in claim 11 (see (1) and USE), however, Choong et al. is not explicitly clear as to fillers in the eraser. In any case, Furumatsu already teaches in examples an eraser composed of PVC as binder 20-60% by weight and plasticizer 20 - 60 % by weight (20 % or 32 % by weight; paragraphs [0016] and [0017]). As for fillers being 0-60 % by weight, Furumatsu also teaches (and in examples) the addition of fillers and other additives (e.g., paragraphs [0014], [0015], [0019] and [0020]) as added features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Choong et al. eraser with fillers in % by weight as claimed as suggested by Furumatsu for economic/production purposes and/or for improving erasibility characteristics and 
	As for claim 12, wherein the eraser comprises chalk (calcium carbonate) (paragraph [0014]). 
As for claim 13, wherein the mineral compounds (fillers as recited in applicant’s specification at p. 4, lines 22-23) can be clay or talc (paragraph [0014]). 
As for claim 15, wherein the eraser comprises colorants or oils (paragraph [0015]).

8.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choong et al. in view of Furumatsu as applied to claims 8, 11 and 12 above, and further in view of U.S. Patent No. 5,521,239 (hereinafter Handl).
	The patent to Handl leaches an eraser for removing marks comprising a base material or binder (e.g., PAMA, plasticizer and fillers/solvents/pigments and other additives such as pumice meal; col. 1, lines 49-52: see Example 2 at col. 2, lines 15-20 and claims 12 and 17}. It would have been obvious to one of ordinary skill in the art to have provided the modified Furumatsu eraser with an organic filler of meal (pumice) into the mix as suggested by Handl for economical considerations and/or environmental concerns.

Conclusion
9.	Applicant’s arguments with respect to claims 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723